Title: From George Washington to Thomas Newton, Jr., 9 April 1786
From: Washington, George
To: Newton, Thomas Jr.

 

Sir,
Mount Vernon 9th April 1786.

I have been favored with your letters of the 20th of Jany—24th of Feby & 13th of March—the last of which speaks of a letter written by you to me of the same date—this letter has never got to hand: but I have received in Alexandria the £60—which Messrs Pennock & Skipwith promised to remit me on your accot—as also the Wine from Captn Earle, in very good order.
My situation, since my retreat from public life, has been such as to put it out of my power to go into an examination & settlement of Accots with that precision which is requisite; & among others, the transactions between the deceased Colo. Lewis & myself stand open. I do not know (from any thing my memory affords) on what account he could draw an order in favor of Henry Mitchell, as I recollect no dealings with that Gentn—but presume it must be right. Nevertheless, if there is an accot annexed to the order, or if the order is expressive of the purpose for which it was drawn, you would do me a favor in transmitting a copy of it.
I have made several ineffectual applications for my Accot with Mr Hill; but as Dr Stuart is again going into that part of the country in which he lives, I will make one effort more to obtain it—’till this happens I can say nothing with respect to his credits, but will advise you as soon as it is in my power.
In one of your former letters you intimated that my superfine Flour would sell well in Norfolk, & it was my intention to have consigned you some ’ere this; but as the quantity I make is small, the demand for it in Alexandria has generally kept pace with my manufactory. However I believe it would now be in my power to send you from 50 to 100 barrels, if you thought the present prices in your Town would answer; and that you may be enabled to judge I shall inform you that I have not sold one barrel this year which has not netted at my Mill 38/—cash paid on delivery; & some at 40/—Would it nett the former at Norfolk, free of freight commission & storage? Your answer would determine my conduct, & I shall be glad to receive it by the return of the Post. I am Sir &c.

Geo: Washington

